Title: To George Washington from Adam Stephen, 29 March 1756
From: Stephen, Adam
To: Washington, George



Sir
Fort-Cumberland [Md.] March 29th 1756

There is no remarkable Occurrence on this Quarter since my last, only the Murder of Ensign Gordon for the particulars of which, I refer you to Capt. Stewart.
I regret him much, as he was a diligent Officer, Staunch, and firmly attach’d to the Virginia Interest, and had a particular Regard for You.
I have learn’d that you have been a long Journey, purely to pay your Compliments, and hear Some handsome things, which one is always to Expect from persons Conversant at the Courts of Princes, and especially from One who has resided So long at Paris the Metropolis of a polite Nation.
The labour you have undergone ought to endear you more to the Gentlemen Concerned, and on Some of your Officers will have the proper Effect.
We were dilatory in beginning to push the Affair, but I hope Sir, as you have been so good as to embark in it, You will persevere, and leave no Stone unturned, but push the thing in the proper Channel—You may depend on my Concurrence, and

what lies in my power to promote Your Interest and honour. I think the more our Form resembles that of the Regmts on the Establishmt The better pretensions we will have to be Establish’d. If modelled after this manner, we have a great many Officers to Spare, and Several we Can Spare, without hurting the Service. I can appeal to the orderly Book for my good intentions, but they have not avail’d So much as I good wish.
I have desired Mr Walker, to be ingenuous with You, if you ask him any Questions—In short, Sir, we have Severals who do little honour to the Regiment, and who seem to me to have enterd the Service out of mercenary rather than honble Views. If they can Comply with their Duty as far as to keep their Commission They have no Anxiety about the Desolation of the Frontiers, or Interest of their Country.
We stand in need of a purgation, and after you have reduced our numbers to men of spirit & honour—proper things may be Expected from Us; and we Can better answer the Expectations of Our Country. The Number of Officers, to our Number of Men, is a Burthen to the Country, for which Reason I beg you would insist upon a Regular Form. But what do I say? I am informed that a Certain Person, who declares openly that He has the greatest Influence over Governor Sharpe; will insist upon our being reduced to Independent Companies again, will have poor Livingstone Broke—because he insists upon doing his duty, and I suppose will bring about Several other great Changes worthy of the Gun Room. Unheard of Insolence!
I shall look upon my Interest to be Inseperable from Yours, will Steer for the same Port, and as I dare Obey what Governor Sharpe, or any Commander dare Command—I will never Submit to any Regulations but what You approve; nor will I ever Serve in the provincialls below the Rank I bear, If the Duke of Cumberland were to C⟨ome⟩ in, besides a Braddock—I have the honour to be Sir, Your most Obt huble Servt

Adam Stephen


P.S. We have been much harassd by the Indians; which occasioned Several Parties always on the Scout.
You will find the men come on in Exersise and Bushfighting better than the Officers.

